Citation Nr: 0421047	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  97-33 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for mechanical low 
back pain and lumbrosacral strain, currently evaluated as 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from May 1990 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Regional Office (RO) that decreased the veteran's evaluation 
for a low back disability from 20 percent to noncompensable.  
The Board notes that a September 2000 Board decision 
increased the veteran's evaluation from noncompensable to 20 
percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West Supp. 2002).  In this regard, VA will 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000).  See 38 U.S.C.A. § 5103A; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2003).  
The record does not reflect that the veteran has been 
provided VCAA notice relative to the increased rating issue 
on appeal.

The law pertaining to the evaluation of disabilities of the 
spine was revised effective September 26, 2003.  VA's 
Schedule for Rating Disabilities, 68 Fed. Reg. 51454 - 51458 
(Aug. 27, 2003) (to be codified as amended at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243).  There is no evidence 
of record that indicates that the RO apprised the veteran of 
this change.

The veteran asserts that an increased rating is warranted for 
her low back disability.  The record reflects that the 
veteran submitted to a VA orthopedic examination in June 
2002.  Although, the examiner commented on her spinal flexion 
and extension, he did not provide any information as to the 
degrees of lateral flexion to the left and right, nor the 
degrees the veteran could rotate to the left and right.  As 
these findings are utilized in the revised criteria for 
rating disabilities of the spine effective September 26, 
2003, the Board believes that such information is necessary 
for the proper adjudication of the veteran's claim.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for the action as 
follows:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied, with 
regard to the increased rating issue on 
appeal, in accordance with the decision 
of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), 38 C.F.R. § 3.159 
(2003) and any other applicable legal 
precedent.

2.  The RO should contact the veteran 
and request that she furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA and non-VA, from 
whom she has received treatment for low 
back strain since May 1996.  After 
securing the necessary authorizations 
for release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran.

3.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and extent of her low back 
strain.  The examiner should specifically 
indicate the ranges of back motion, 
including forward flexion, extension, 
left and right lateral flexion, and left 
and right rotation.

The orthopedic examiner should comment on 
any functional impairment due to pain and 
the pathology associated with pain should 
be described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

4.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim for an increased rating 
for a low back disability.  In 
readjudicating the claim, the RO should 
consider application of the schedular 
criteria in effect prior to September 26, 
2003, and the revised criteria for rating 
disabilities of the spine effective 
September 26, 2003.  68 Fed. Reg. 51454 - 
51458 (Aug. 27, 2003) (to be codified as 
amended at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243), as well as the 
decision of the United States Court of 
Appeals for Veterans Claims (Court) in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

5.  Thereafter, if the determination 
remains adverse, the RO should furnish 
the veteran a supplemental statement of 
the case that includes all applicable 
legal precedent and pertinent Diagnostic 
Codes for rating the disability at issue, 
including effective from September 26, 
2003.  The veteran should be afforded a 
reasonable period of time in which to 
respond 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



